Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 8/11/22 is acknowledged.  Claims 21-130 were canceled.  Claims 1-20 are pending and are under examination.
Information Disclosure Statement
The information disclosure statement submitted on 8/11/22 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Reply
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 are rejected because “the first microfluidic channel has channel dimensions defining a first flow resistance, and the second microfluidic channel has channel dimensions defining a second flow resistance, wherein the first flow resistance is lower than the second flow resistance” is unclear.  The first and second flow resistances are considered intended use and/or functional claim language because no structure is being claimed.  While applicant claims “channel dimensions,” it is unclear how “channel dimensions” structurally define the claimed first and second flow resistances.  The Office suggests including structural claim language from e.g., [0047] et seq. of applicant’s published application.  
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Prior Art Rejection
In light of applicant’s claim amendments, the prior art rejection is modified and maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al. (“Abate,” US Pub. No. 2014/0026968, previously cited).
As to claims 1 and 19, Abate discloses an apparatus in fig. 1A to 5, for example, for collecting microfluidic entities, comprising: a first microfluidic channel (e.g., any microfluidic channel such as an inlet microfluidic channel) and a second microfluidic channel (e.g., any microfluidic channel such as the daughter microfluidic channel), each of the channels fluidly connecting a first location and a second location (e.g., any of the regions shown in figs. 1A to 5), wherein the first location (see obstacle 18 in fig. 1B) is a first intersection of the first microfluidic channel and the second microfluidic channel, and the second location (see intersection below obstacle 18 in fig. 1B) is a second intersection of the first microfluidic channel and the second microfluidic channel, the second intersection being different from the first intersection (e.g., [0039] et seq.), wherein the first microfluidic channel comprises a collection chamber (e.g., any region explained in [0066] et seq.) having an inlet (e.g., any region from above the outlet) and two or more outlets (e.g., any of the regions below the inlet; connected to the granddaughter channels, etc.), each of the inlet and the two or more outlets having a cross-sectional area, the cross-sectional area of the inlet being larger than each of the cross-sectional areas of each of the two or more outlets (e.g., see fig. 2 where channels above are greater in cross-sectional area compared to channels below), whereby the collection chamber is able to collect microfluidic entities having a cross-sectional area greater than the cross-sectional areas of each of the two or more outlets and smaller than the cross-sectional area of the inlet, wherein the two or more outlets are spaced such that microfluidic entities collectable by the collection chamber can block only one of the two or more outlets within the collection chamber at a time, and wherein the first microfluidic channel, in the absence of entities, has a flow resistance that is lower than a flow resistance of the second microfluidic channel, and when the first microfluidic channel contains one or more microfluidic entities, has a flow resistance that is higher than a flow resistance of the second microfluidic channel.  With regard to microfluidic entities and flow resistances, see e.g., [0027] et seq.  The terms, e.g., “is able to,” “can,” and the like claim language, are interpreted as intended use and/or functional claim language. Also see claim interpretation paragraph above. 
As to claims 2-4, see e.g., [0057] et seq.
As to claims 5-9, see e.g., [0045] et seq.
As to claims 10-11, see figs. 1A to 5 and claim interpretation above. 
As to claim 12, see e.g., [0011] et seq.
As to claims 13-14, see figs. 1A to 5 and [0039] et seq.
As to claim 15, see e.g., [0070] et seq.
As to claim 16, see e.g., [0028] et seq.
As to claim 17, see claim interpretation above. 
As to claim 18, see e.g., [0066] et seq.
As to claim 20, see e.g., [0006] et seq.
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument on p. 7 of the reply, the Office respectfully disagrees.  During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification, unless a term has been given a special definition in the specification.  See MPEP 2111.  Furthermore, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Under the broadest reasonable interpretation standard, in light of applicant’s specification, Abate properly reads on the claimed first and second locations and intersections because fig. 1B shows two different intersections of the first and second microfluidic channels.  Furthermore, because no structure is positively claimed with regard to the claimed first and second flow resistances, the claim language is considered intended use and/or functional claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



9/30/2022